                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MARVEL JONES,

                    Petitioner,                            8:20CV81

       vs.
                                                            ORDER
DON WHITMIRE,

                    Respondent.

MARVEL JONES,

                    Petitioner,                            8:20CV275

       vs.
                                                            ORDER
DON WHITMIRE,

                    Respondent.


      IT IS ORDERED that:

      1.    Respondent’s Motion to Restrict (filing 32, Case No. 20CV81; filing
33, Case No. 8:20CV275) is granted. Respondent’s Answer (filing 33, Case No.
20CV81; filing 34, Case No. 8:20CV275) and Brief in Support (filing 34, Case No.
20CV81; filing 35, Case No. 8:20CV275) shall be filed under restricted access.

      2.     Petitioner is advised that his brief in response to Respondent’s Answer
and Brief in Support is due on June 18, 2021.
      3.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: June 18, 2021: Petitioner’s brief in
response due.

      Dated this 21st day of May, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
